Citation Nr: 0826757	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial rating for anterior 
cruciate ligament repair with traumatic arthritis, right 
knee, current evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran had military service from July 1997 to November 
1997, June 1999 to September 1999, and from March 2002 to 
March 2003, with additional service in the Ohio Army National 
Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection and awarded a 20 
percent disability rating, for residuals of anterior cruciate 
ligament repair, with traumatic arthritis, effective March 
16, 2003.

In April 2008, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge.  At the hearing, 
he submitted additional pertinent evidence that was 
accompanied by a waiver of RO consideration; this evidence 
will be considered by the Board in the adjudication of his 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the April 2008 hearing, the veteran essentially 
reported that his service-connected right knee disability had 
worsened since the most recent VA examination in October 
2003.  He reported right knee swelling, pain, instability, 
locking, popping, grinding, and subluxation.  He also 
reported nerve damage secondary to his right knee surgeries.  
Thus, the Board has no discretion and must remand this claim 
for a contemporaneous VA examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature, extent and severity of 
his service-connected right knee 
disability.  The veteran's claims folder 
should be available to the examiner.  All 
indicated testing including X-rays and 
range of motion studies, should be 
accomplished, and the examiner should 
identify all right knee pathology found to 
be present.  The examiner must report the 
findings of range of motion studies 
expressed in degrees and in relation to 
normal range of motion, and should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion.  The examiner should comment on 
whether the veteran has instability of his 
right knee, and if so, comment on the 
extent of the impairment and should 
identify any neurologic pathology.  The 
examiner should set forth a complete 
rationale for all conclusions in a legible 
report.

2.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

